Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  159976(29)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 159976
  v                                                                  COA: 347899
                                                                     Jackson CC: 87-043912-FH
  CHARLES JOSEPH SELBY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a supplement
  to his application for leave to appeal is GRANTED. The supplement submitted on June
  25, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 30, 2021

                                                                               Clerk